Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 07/05/22 have been fully considered but they are not persuasive. Applicant has amended the claims and presented a single argument as to why Applicant’s invention has overcome the prior art (Stengert) cited by Examiner. Applicant argues the prior art fails to disclose the newly amended limitation of wherein the output rod is integral with the first piston. To support this argument Applicant analyzes Stengart Figure 1 stating that given the addition of return spring 27 and spring 20a that the Examiner’s characterization of the piston and rod being integral is not possible. Examiner respectfully disagrees with Applicant’s analysis for two reasons. Examiner has reviewed Stengart wherein the specification discusses the piston 19a as being a “rod piston” thereby suggesting that the rod Examiner cited to in the application is part of the piston (See, Col. 4 lines 17-19). In addition, also within the specification of Stengart, Stengart discusses that 26g is labeled as an output rod (mislabeled in the specification as 62g) thereby also suggesting that the rod is part of the brake booster 26 as well (See, Col. 5 lines 5-7). Therefore, Examiner believes based off the specification that the piston 19a and brake booster 26g are integral as there is only a single rod located between 19a and the piston of 26 and the specification suggests both contain such rod. Examiner notes that there are alternative reasons for the additional spring beyond what is suggested by Applicant. For example, the second spring 27 may be present to provide an additional biasing force required to overcome the additional resistance posed by the booster and operator pedal (given the need for a higher force with the presence of a reaction disk) beyond the force produced by spring 20a.
 In addition, notwithstanding the specification which supports Examiner’s assertion that the booster piston and the master cylinder piston are integrally connected via the rod, Examiner notes given how Stengart operates that even if the piston and booster piston were not physically connected they would be integral because there is never a time period wherein the two components are not in contact, thereby the two components act integral with each other. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strengert et al., U.S. Patent 9,643,584 (hereinafter “ Strengert”).
In Reference to Claim 1: 
Stengert discloses a master cylinder (Figure 1) for a brake, comprising: a cylinder housing (18); having an inner space and an opening exposing the inner space (See, Figure 1); a first piston (19a and 26g) coupled between the cylinder housing and a booster (26) and configured to move toward the inner space of the cylinder housing (18) when applied with an operation force received from the booster; and a second piston (19b) positioned at the inner space of the the cylinder housing and configured to move when the first piston moves, wherein the first piston comprises: a first piston body having a first end portion extending into the inner space (19a) of the cylinder housing (18) via the opening of the cylinder housing and facing the second piston (19b); and a second end portion postioned outside the cylinder housing (See, Figure 1 the rod of the piston is outside of the cylinder); and booster connection (26g) intergral with the first piston body, connected to a second end of the first piston body and coupled to the booster (26). See, Figure 1.
In Reference to Claim 3: 
Stengert discloses herein the booster connection comprises: a pressing part extending from an end of the first piston body, facing the booster, and pressed by a valve body installed in the booster; and a connection piece protruding from the pressing part toward the booster and connected to the valve body. See, Figure 1: Note the extension of 19a with a rod like integrated extension into another ring shaped (piston) piston like disk 26g; Examiner notes that the overall structure of Stengard resembles the same extension and wide structure as shown in Applicants Figure of his intended invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strengert et al., U.S. Patent 9,643,584 (hereinafter “ Strengert”) in view of Hwang, Korean Patent Publication KR20110125109 (hereinafter “Hwang”). 
In Reference to Claim 5 and 6: 
Stengart discloses all the limitations set forth in claim 1, and further discloses a first return spring within the first piston body, configured to return the first piston body to an original state, and a second a second piston body located within the cylinder housing and arranged to be reciprocated in the cylinder housing; a second return spring within the second piston body and configured to return the second piston body to an original state (See, Figure 1), but fails to disclose a first piston rod coupled to the first piston body and protruding towards the second piston and a second piston rod on the second piston body.
However, in the same field of endeavor Hwang discloses a hydraulic brake system featuring a brake booster wherein the master cylinder features a first piston and second piston both feature piston rods for the purpose of maintain proper spring alignment during actuation and return of the spring. 
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the first and second piston of Stengart to include piston rods on the respective pistons for the purpose of maintaining spring alignment and a proper return function after the brake is actuated as taught by the brake system of Hwang. 
In Reference to Claim 7 and 8: 
Stengart further discloses wherein the first return spring has one end supported by the second piston body and the other end supported by the first piston body and the second return spring has one end supported by an inner surface of the cylinder housing and the other end supported by the second piston body. See, Stengart Figure 1. 

Allowable Subject Matter
Claim 4 is allowed. Applicant amended the claim to make the previously indicated allowable subject matter into independent form. 
Claim 2 is objected to but would be allowed. Claim 2 recites the limitation wherein the piston body and the booster connection comprise a synthetic resin material. Although Examiner notes that synthetic resin material has been utilized in master cylinder assemblies, such as applicants, the synthetic resin has not been used in the specific location of the applicants and Examiner does not believe given where synthetic resin has previously been used in master cylinders that it would be an obvious modification to modify for Applicant’s specific location.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535. The examiner can normally be reached M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S COLLINS/Examiner, Art Unit 3745 

/THOMAS E LAZO/Primary Examiner, Art Unit 3745